Exhibit 10.18.3

EXECUTION COPY

AMENDMENT NO. 2

AMENDMENT NO. 2, dated as of January 29, 2007 (this “Amendment”), to the Third
Amended and Restated Master Repurchase Agreement, dated as of July 15, 2005, as
amended by AMENDMENT NO. 1, dated as of September 29, 2006, as amended,
supplemented or otherwise modified prior to the date hereof (the “Existing
Repurchase Agreement”), each among AMERICAN HOME MORTGAGE CORP., a New York
corporation (“AHMC”), AMERICAN HOME MORTGAGE INVESTMENT CORP., a Maryland
corporation (“AHMIC”), AMERICAN HOME MORTGAGE ACCEPTANCE, INC., a Maryland
corporation (“AHMA”), AMERICAN HOME MORTGAGE HOLDINGS, INC., a Delaware
corporation (“AHMH”), AMERICAN HOME MORTGAGE SERVICING, INC. (formerly known as
Columbia National, Incorporated), a Maryland corporation (“AHMS” and,
collectively with AHMC, AHMIC, AHMA and AHMH, the “Seller” and each a “Seller
Entity”), and IXIS REAL ESTATE CAPITAL INC., a New York corporation (“Buyer”).

WITNESSETH:

WHEREAS, pursuant to the Existing Repurchase Agreement between the Seller and
the Buyer, the Buyer has agreed to purchase Mortgage Loans from time to time
from the Seller, subject to the Seller’s obligations to repurchase such Mortgage
Loans upon the terms and conditions set forth therein; and

WHEREAS, the Seller has requested and the Buyer has agreed to amend the Existing
Repurchase Agreement to modify certain covenants relating to the Seller;

NOW THEREFORE, in consideration of the premises set forth herein, and to induce
the Buyer to make loans under the Existing Repurchase Agreement to the Seller,
the Seller hereby agrees with the Buyer as follows:

Section 1. Defined Terms. Unless otherwise defined herein, terms that are
defined in the Existing Repurchase Agreement and used herein are so used as so
defined.

Section 2. Amendments.

(a) Section 2 of the Existing Repurchase Agreement is hereby amended by deleting
the definition of “Asset Value” in its entirety and replacing it with the
following:

“Asset Value” shall mean as of any date of determination with respect to
(A) each Eligible Asset that is not a Repurchased Mortgage Loan, a HELOC, an
Alt-A Second Mortgage Loan or a Sub-Prime Second Mortgage Loan, the lesser of
(a) the Purchase Percentage applicable to such Eligible Asset multiplied by the
Market Value of such Mortgage Loan as of such date and (b) the outstanding
principal balance of such Eligible Asset as of such date, (B) each Repurchased
Mortgage Loan, 60% of the least of (a) 90% of the Market Value of such Mortgage
Loan as of such date, (b) the outstanding principal balance of such Eligible
Asset as of such date and (c) the Repurchased Appraised Value of such Mortgage
Loan and (C) each



--------------------------------------------------------------------------------

Eligible Asset that is a HELOC, an Alt-A Second Mortgage Loan or a Sub-Prime
Second Mortgage Loan, the lesser of (a) Purchase Percentage applicable to such
Eligible Asset multiplied by the Market Value of such Mortgage Loan as of such
date and (b) the outstanding principal balance of such Eligible Asset as of such
date; provided, that, the following additional limitations on Asset Value shall
apply:

(1) after giving effect to any requested Transaction, the aggregate Asset Value
of all Alt-A Mortgage Loans owned hereunder by Buyer as of such date of
determination may not exceed the Alt-A Sub-Limit;

(2) after giving effect to any requested Transaction, the aggregate Asset Value
of all Sub-Prime Mortgage Loans owned hereunder by Buyer as of such date of
determination may not exceed the Sub-Prime Sub-Limit;

(3) after giving effect to any requested Transaction, the aggregate Asset Value
of all Sub-Prime Second Lien Mortgage Loans owned hereunder by Buyer as of such
date of determination may not exceed the Sub-Prime Second Lien Sub-Limit;

(4) after giving effect to any requested Transaction, the aggregate Asset Value
of all Sub-Prime Mortgage Loans made to “C” or “D” credit quality Mortgagors
owned hereunder by Buyer as of such date of determination may not exceed the
Credit Sub-Limit;

(5) after giving effect to any requested Transaction, the aggregate Asset Value
of all Mortgage Loans which are Manufactured Housing Mortgage Loans owned
hereunder by Buyer as of such date of determination may not exceed the
Manufactured Housing Sub-Limit;

(6) after giving effect to any requested Transaction, the aggregate Asset Value
of all Sub-Prime Mortgage Loans which are not occupied by the related Mortgagor
as its primary residence (as determined on the origination date) owned hereunder
by Buyer as of such date of determination may not exceed the N/O/O Sub-Limit;

(7) after giving effect to any requested Transaction, the aggregate Asset Value
of all Repurchased Mortgage Loans owned hereunder by Buyer as of such date of
determination may not exceed the Repurchased Mortgage Loan Sub-Limit;

(8) after giving effect to any requested Transaction, the aggregate Asset Value
of all Co-op Loans owned hereunder by Buyer as of such date of determination may
not exceed the Co-op Sub-Limit;

(9) after giving effect to any requested Transaction, the aggregate Asset Value
of all Super Jumbo Mortgage Loans owned hereunder by Buyer as of such date of
determination may not exceed the Super Jumbo Sub-Limit;

(10) after giving effect to any requested Transaction, the aggregate Asset Value
of all Fannie Mae Flex 100 Mortgage Loans owned hereunder by Buyer as of such
date of determination may not exceed the Fannie Mae Flex 100 Sub-Limit;

 

-2-



--------------------------------------------------------------------------------

(11) after giving effect to any requested Transaction, the aggregate Asset Value
of all Interest-Only Loans owned hereunder by Buyer as of such date of
determination may not exceed the Interest-Only Sub-Limit;

(12) after giving effect to any requested Transaction, the aggregate Asset Value
of all Wet-Ink Mortgage Loans owned hereunder by Buyer as of such date is
determination may not exceed the Wet-Ink Sub-Limit;

(13) after giving effect to any requested Transaction, the aggregate Asset Value
of all Co-op Loans that are Super Jumbo Mortgage Loans, Jumbo Mortgage Loans
owned hereunder by Buyer as of such date of determination may not exceed the
Co-op Jumbo Sub-Limit;

(14) with respect to each Check Funded Loan, the Asset Value shall be deemed
zero until at least one check set forth on the related Check Funding Schedule
has been presented for payment and paid in accordance with the procedures set
forth in the Custodial and Disbursement Agreement and the Check Disbursement
Agreement; provided that for purposes of Section 3(n) and Section 4 hereof, the
Asset Value shall be equal to no more than amounts that have previously been
paid in respect of checks with respect to such Check Funded Loan;

(15) with respect to each Official Check Funded Loan, the Asset Value shall be
deemed zero until the official check set forth on the related Official Check
Funding Schedule has been presented for payment and paid in accordance with the
procedures set forth in the Custodial and Disbursement Agreement and the
Official Check Disbursement Agreement; provided that for purposes of
Section 3(n) and Section 4 hereof, the Asset Value shall be equal to no more
than amounts that have previously been paid in respect of checks with respect to
such Official Check Funded Loan;

(16) after giving effect to any requested Transaction, the aggregate Asset Value
of all HELOCs owned hereunder by Buyer as of such date of determination may not
exceed the HELOC Sub-Limit; and

(17) the Asset Value shall be deemed to be zero with respect to each Mortgage
Loan (i) in respect of which there is a breach of a representation and warranty
set forth in Schedule 1 (assuming each representation and warranty is made as of
the date the Asset Value is determined), (ii) other than with respect to a
Repurchased Loan, in respect of which there is a delinquency in the payment of
principal and/or interest which continues for a period in excess of twenty-nine
(29) calendar days (without regard to any applicable grace periods), (iii) which
has not been repurchased by Seller by the earlier to occur of (A) the
Termination Date and (B) except with respect to Repurchased Mortgage Loans, the
90th day after the date on which it is first purchased by Buyer, and with
respect to Repurchased Mortgage Loans, the 180th day after the date on which
such Mortgage Loan becomes a Repurchased Mortgage Loan, (iv) which has been
released from the possession of Custodian under the Custodial and Disbursement
Agreement to any Person other than Buyer for a period in excess of forty-five
(45) calendar days with respect to releases pursuant to Section 5(c), (v) which
has been released from the possession of

 

-3-



--------------------------------------------------------------------------------

Custodian under the Custodial and Disbursement Agreement to Seller for a period
in excess of ten (10) calendar days with respect to releases pursuant to
Sections 5(a) and 5(b), (vi) which exceed the Sub-Limit for the related Class or
otherwise or (vii) which is a Wet-Ink Mortgage Loan, for which Custodian has
failed to receive the related Mortgage Documents by the tenth 10th Business Day
following the applicable Purchase Date.”

(b) Section 2 of the Existing Repurchase Agreement is hereby amended by deleting
the definition of “Wet-Ink Mortgage Loan” in its entirety and replacing it with
the following:

“Wet-Ink Mortgage Loan” shall mean an Eligible Asset which is sold to Buyer
simultaneously with or one day prior to the origination thereof by Seller, which
origination is in accordance with the Underwriting Guidelines and is funded in
part or in whole with proceeds of the sale of the Eligible Asset to Buyer
advanced directly to a Settlement Agent or with respect to a Check Funded Loan,
pursuant to the Custodial and Disbursement Agreement and Check Disbursement
Agreement or Official Check Disbursement Agreement, as applicable, a DB Funded
Mortgage Loan or a BONY Funded Mortgage Loan.”

(c) Section 2 of the Existing Repurchase Agreement is hereby amended by
inserting the following definitions in the appropriate alphabetical order:

“BONY Funded Mortgage Loan” shall mean an Eligible Asset which is sold to Buyer
on the day of origination thereof by Seller, which origination is in accordance
with the Underwriting Guidelines and is advanced by the Seller out of one of the
following accounts maintained at The Bank of New York; either (i) Account
#8900553944, or (ii) Account #8900553952 (the “BONY Intra-day Account”),
directly to a Settlement Agent on the origination date.”

“DB Funded Mortgage Loan” shall mean an Eligible Asset which is sold to Buyer on
the day of origination thereof by Seller, which origination is in accordance
with the Underwriting Guidelines and is advanced by the Seller out of one of the
following accounts maintained at Deutsche Bank National Trust Company, either
(i) Account # 00-446440, or (ii) Account #00-446432 (the “DB Intra-day
Account”), directly to a Settlement Agent on the origination date.”

(d) Section 3 (b) of the Existing Repurchase Agreement is hereby amended by
inserting the following clauses in order and renumbering clause (22) as clause
(25):

“(22) with respect to each DB Funded Mortgage Loan, Buyer shall have received
from Disbursement Agent a report (the “DB Funding Report”) setting forth for
each such DB Funded Mortgage Loan, the amount disbursed to the Settlement Agent,
the Federal Reference Number for such wire and the wire instructions to which
such amount was wired;

(23) with respect to each BONY Funded Mortgage Loan, Buyer shall have received
from Seller a report setting forth for each such BONY Funded Mortgage Loan, the
amount disbursed to the Settlement Agent, the Federal Reference Number for such
wire and the wire instructions to which such amount was wired;

 

-4-



--------------------------------------------------------------------------------

(24) Buyer has not determined to cease funding any BONY Funded Mortgage Loans
(and sent notice of such intention to Seller); provided that such notice shall
be of no further effect if The Bank of New York agrees in writing, in form and
substance acceptable to Buyer, to deliver directly to Buyer (or to Buyer through
a Person not affiliated with the Seller) a report (a “BONY Report”) containing
substantially the same information as the DB Funding Report with respect to each
BONY Funded Mortgage Loan and such BONY Report is actually delivered with
respect to each such BONY Funded Mortgage Loan; and”

(e) Schedule 1 of the Existing Repurchase Agreement is hereby amended by
inserting the following clause in order and renumbering clause (64) as clause
(65):

“(64) With respect to each DB Funded Mortgage Loan, the Disbursement Agent
funded the amounts set forth on the DB Funding Report to the related Settlement
Agent and such amounts were sufficient to fully fund the related Mortgage Loan
which was, in fact, funded prior to the purchase hereunder. With respect to each
BONY Funded Mortgage Loan, the Disbursement Agent funded the amounts set forth
on the BONY Report to the related Settlement Agent and such amounts were
sufficient to fully fund the related Mortgage Loan which was, in fact, funded
prior to the purchase hereunder. With respect to each DB Funded Mortgage Loan
and BONY Funded Mortgage Loan, the related Settlement Agent has been instructed
to hold such Mortgage Loans on behalf of Buyer and to deliver the related
Mortgage Loan Documents to the Custodian within 10 Business Days of the related
origination date. Additionally, the mortgage loan documents for each mortgage
loan not purchased by Buyer or proposed for purchase by Buyer originated by
funds from the DB Intra-day Account or the BONY Intra-day Account will be
delivered to the Custodian as custodian on behalf of the respective warehouse
lender or the Seller; and”

Section 3. Representations and Warranties. Seller hereby represents and warrants
that the representations and warranties of the Seller contained in Section 10 of
the Existing Repurchase Agreement, as supplemented by this Amendment, are true
and correct with respect to each of AHMS, AHMC, AHMIC, AHMA and AHMH as of the
date of this Amendment.

Section 4. Effectiveness. The closing for the Amendment of the Existing
Repurchase Agreement shall be subject to the condition precedent that the Seller
and the Buyer shall have executed and delivered this Amendment, duly executed by
all signatories as required pursuant to the respective terms thereof.

Section 5. Further Assurances. The Seller hereby covenants and agrees with the
Buyer that, from and after the date hereof, at any time and from time to time,
upon the written request of the Buyer, and at the sole expense of the Seller,
the Seller will promptly and duly execute and deliver such further instruments
and documents and take such further actions as the Buyer may reasonably request
in order to effect the transactions contemplated hereby and to preserve the full
benefits of the Existing Repurchase Agreement and the rights and powers therein
granted.

 

-5-



--------------------------------------------------------------------------------

Section 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

Section 8. Ratification of Agreement. Except as modified by this Amendment, the
Existing Repurchase Agreement is in all respects ratified and confirmed, and all
the terms, provisions and conditions thereof shall be and remain in full force
and effect. The execution of this Amendment shall in no manner constitute a
waiver or extinguishment of any rights of the Buyer under the Existing
Repurchase Agreement and all such rights are hereby reserved.

[SIGNATURE PAGE FOLLOWS]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

BUYER: IXIS REAL ESTATE CAPITAL INC. By:   /s/ Anthony Malanga   Name:   Anthony
Malanga   Title:   Managing Director By:   /s/ Christopher Hayden   Name:  
Christopher Hayden   Title:   Managing Director

 

SELLER: AMERICAN HOME MORTGAGE CORP. By:   /s/ Alan B. Horn   Name:   Alan B.
Horn   Title:  

Executive Vice President

General Counsel & Secretary

AMERICAN HOME MORTGAGE

INVESTMENT CORP.

By:   /s/ Alan B. Horn   Name:   Alan B. Horn   Title:  

Executive Vice President

General Counsel & Secretary



--------------------------------------------------------------------------------

AMERICAN HOME MORTGAGE

    HOLDINGS, INC.

By:   /s/ Alan B. Horn   Name:   Alan B. Horn   Title:  

Executive Vice President

General Counsel & Secretary

 

AMERICAN HOME MORTGAGE

    ACCEPTANCE, INC.

By:   /s/ Alan B. Horn   Name:   Alan B. Horn   Title:  

Executive Vice President

General Counsel & Secretary

 

AMERICAN HOME MORTGAGE

    SERVICING, INC. f/k/a COLUMBIA

    NATIONAL, INCORPORATED

By:   /s/ Alan B. Horn   Name:   Alan B. Horn   Title:  

Executive Vice President

General Counsel & Secretary